             Case 3:20-cv-00150-RNC Document 62 Filed 10/26/20 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


DANIEL REASE, individually and on behalf
of all others similarly situated,           Case No. 3:20-cv-00150-RNC

                               Plaintiff,
                                            Hon. Robert N. Chatigny
        v.

CHARTER COMMUNICATIONS, INC.,

                               Defendant.




               PLAINTIFF’S SUR-REPLY IN FURTHER OPPOSITION TO
             DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

     Dated: October 26, 2020                BURSOR & FISHER, P.A.
                                            Joseph I. Marchese*
                                            Philip L. Fraietta (pro hac vice)
                                            888 Seventh Avenue, Third Floor
                                            New York, New York 10019
                                            Telephone: (646) 837-7150
                                            Facsimile: (212) 989-9163
                                            Email: jmarchese@bursor.com
                                                    pfraietta@bursor.com

                                            HEDIN HALL LLP
                                            Frank S. Hedin*
                                            David W. Hall*
                                            1395 Brickell Avenue, Ste 1140
                                            Miami, Florida 33131
                                            Telephone: (305) 357-2107
                                            Facsimile: (305) 220-8801
                                            Email: fhedin@hedinhall.com
                                                   dhall@hedinhall.com

                                            REARDON SCANLON LLP
                                            James J. Reardon, Jr.
                                            45 S. Main Street, 3rd Floor
                                            West Hartford, Connecticut 06110
                                            Telephone: (860) 955-9455
                                            Facsimile: (860) 920-5242
                                            E-Mail: james.reardon@reardonscanlon.com

                                            *To Be Admitted Pro Hac Vice

                                            Attorneys for Plaintiff and the Putative Class
            Case 3:20-cv-00150-RNC Document 62 Filed 10/26/20 Page 2 of 8




        Plaintiff Daniel Rease, individually and on behalf of all others similarly situated, submits this

sur-reply in further opposition to the Motion for Judgment on the Pleadings, ECF No. 47 (the

“Motion” or “Mot.”), filed by Defendant Charter Communication, Inc. (“Charter” or “Defendant”).

                                            ARGUMENT

       In its Motion, Defendant argued that the narrow government debt-collection exception

rendered the entire autodialer prohibition “an unconstitutional content-based restriction” that was

“unenforceable [] from the enactment of the government debt exception in 2015 until the Court severed

it in [Barr v. Am. Ass’n of Political Consultants, Inc, 140 S. Ct. 2335 (2020) (“AAPC”)].” (Mot. at 1.)

In its reply in support of the Motion, Defendant for the first time cites to Creasy v. Charter Comms.,

Inc., 2020 WL 5761117 (E.D. La. Sept. 28, 2020), a non-binding, interlocutory district court decision

from the Eastern District of Louisiana that is not particularly persuasive. Creasy, 2020 WL 5761117,

at *9 (“The Supreme Court’s decision in AAPC cannot logically be read as anything other than a ruling

that § 227(b)(1)(A)(iii) was unconstitutional in the form in which the Court received it. That version

of the provision, which included the government-debt exception that the Court has now severed, was

unconstitutional when Charter engaged in all but one of the allegedly illegal communications the

plaintiffs complain of.”). With all due respect to the Creasy court, Creasy was wrongly decided and

its reasoning should not be adopted by the Court here.

       “[I]n [AAPC], a seven-member majority of the Court (including Justices Breyer, Ginsburg,

Kagan, and Sotomayor, who concurred in the judgment with respect to severability) agreed that the

government-debt exception to the Telephone Consumer Protection Act’s robocall restriction … could

be excised from the remainder of the statute.” United States v. Miselis, 972 F.3d 518, 542 (4th Cir.

2020). And in the part of the opinion addressing severability—which, again, seven justices agreed

with—the Court specifically held that “our decision does not negate the liability of parties who made




                                                   1
            Case 3:20-cv-00150-RNC Document 62 Filed 10/26/20 Page 3 of 8



robocalls covered by the robocall restriction” between the exemption’s effective date and the date of

its severance. AAPC, 140 S. Ct. at 2355 n.12.

       Contrary to the court’s conclusion in Creasy, the Supreme Court’s holding in AAPC concerning

post-severance liability for pre-severance robocalls was not mere “dicta” but rather a clear holding of

precedential import supported by a supermajority of the Court. See id. (unequivocally stating that “our

decision does not negate the liability of parties who made robocalls covered by the robocall

restriction”) (emphasis added). This holding was necessary to resolve the appeal because had the

Court’s decision “negate[d] the liability of parties who made robocalls covered by the robocall

restriction,” among them the plaintiff-respondent in AAPC, the Supreme Court would have remanded

the case back to the lower court with instructions that it be dismissed for lack of subject-matter

jurisdiction (as Charter argues should occur here, see Mot. at 1) as opposed to affirming the Fourth

Circuit’s decision to remand the case back to the district court for “further proceedings,” Am. Ass’n of

Political Consultants, Inc. v. Fed. Commc’ns Comm’n, 923 F.3d 159, 172 (4th Cir. 2019). Indeed,

even Justice Gorsuch’s dissent characterizes the statement as “a holding that shields only government-

debt collection callers from past liability under an admittedly unconstitutional law.” AAPC, 140 S. Ct.

at 2366 (emphasis added).

       The response to Justice Gorsuch’s dissent found within the judgment of the Court in APPC

also clearly refutes the reasoning in Creasy. Specifically, this response stated that:

               Justice GORSUCH suggests that our decision provides “no relief” to
               plaintiffs. Post, at ––––. We disagree. Plaintiffs want to be able to make
               political robocalls to cell phones, and they have not received that relief.
               But the First Amendment complaint at the heart of their suit was unequal
               treatment. Invalidating and severing the government-debt exception
               fully addresses that First Amendment injury. Justice GORSUCH further
               suggests that plaintiffs may lack standing to challenge the government-
               debt exception, because that exception merely favors others. See ibid.
               But the Court has squarely held that a plaintiff who suffers unequal
               treatment has standing to challenge a discriminatory exception that
               favors others. See Heckler v. Mathews, 465 U.S., at 737–740, 104 S.Ct.
               1387 (a plaintiff who suffers unequal treatment has standing to seek


                                                    2
            Case 3:20-cv-00150-RNC Document 62 Filed 10/26/20 Page 4 of 8



               “withdrawal of benefits from the favored class”); see also Northeastern
               Fla. Chapter, Associated Gen. Contractors of America v. Jacksonville,
               508 U.S. 656, 666, 113 S.Ct. 2297, 124 L.Ed.2d 586 (1993) (“The
               ‘injury in fact’ in an equal protection case of this variety is the denial of
               equal treatment resulting from the imposition of the barrier, not the
               ultimate inability to obtain the benefit”).

AAPC. 140 S. Ct. at 2355-56. To put this in other words, in a case that alleges unequal treatment, such

as occurred in AAPC, “[i]nvalidating and severing the [offending provision] fully addresses that First

Amendment injury” because it confers the “withdrawal of benefits from the favored class.” Here,

Charter goes so far as to ask the Court to effectively invalidate the TCPA for a span of several years

because the government was a favored speaker, but ignores the fact that any constitutional injury it

suffered was “fully address[ed]” by requiring the favored speaker (i.e., the government) to comply

with the same law. The immodest remedy sought by Charter would have the exact same downside

cautioned against by the judgement of the Court in AAPC in response to Justice Gorsuch, namely that

“it would disrespect the democratic process, through which the people’s representatives have made

crystal clear that robocalls must be restricted,” and “end up harming a different and far larger set of

strangers to this suit—the tens of millions of consumers who would be bombarded every day with

nonstop robocalls notwithstanding Congress’s clear prohibition of those robocalls.” Id. at 2356.

       Moreover, Justice Gorsuch’s dissent garnered the support of only a single other justice (Justice

Thomas). Thus, even if the Supreme Court’s pronouncement concerning post-severance liability for

pre-severance robocalls is considered dicta, the fact remains that seven justices agree with it and only

two disagree with it. This Court should adopt the persuasive reasoning of the seven-member majority,

not the rejected reasoning of the two-member dissenting minority. See Marks v. United States, 430

U.S. 188, 193 (1977) (“[W]hen a fragmented Court decides a case and no single rationale explaining

the result enjoys the assent of five Justices, the holding of the Court may be viewed as that position

taken by those Members who concurred in the judgments on the narrowest grounds.”); Strange on

Behalf of Strange v. Islamic Republic of Iran, Interest Section, 964 F.3d 1190 (D.C. Cir. 2020) (“[A]


                                                    3
            Case 3:20-cv-00150-RNC Document 62 Filed 10/26/20 Page 5 of 8



dissenting Supreme Court opinion is not binding precedent because it does not tell us how a majority

of the Court would decide the question.” (internal quotations omitted)); United States v. Ameline, 409

F.3d 1073, 1083 n.5 (9th Cir. 2005) (noting “dissents, of course, are not precedential”).

       Finally, the recent decision of the U.S. Court of Appeals for the Fourth Circuit in United States

v. Miselis, which is far more persuasive authority than Creasy, confirms that Charter may properly be

held liable for violating the TCPA’s surviving, post-severance robocall provisions prior to the

exemption’s severance. The court in Miselis severed and thus invalidated certain provisions of the

Anti-Riot Act that it held were unconstitutionally overbroad (pertaining to speech that encouraged,

promoted, or urged others to riot). Miselis, 972 F.3d at 543 (“noting that the offending language could

be “easily dropped off from the rest of the clause in which it appears, much like the government-debt

exception severed in [AAPC]”). Several defendants who had been convicted of violating the Anti-Riot

Act’s surviving provisions challenged their convictions on the grounds that, inter alia, the conduct

giving rise to their convictions was committed prior to the severance of the overbroad provisions and

thus at a time when the Act was facially overbroad under the First Amendment. The Fourth Circuit

had little difficulty rejecting the argument, explaining in pertinent part:

               [H]ere … a few of the Anti-Riot Act’s [provisions] happen to be
               overbroad and, thus, invalid … [B]ecause the record, as we explain,
               establishes conclusively that the defendants’ substantive offense
               conduct falls under the statute’s surviving [provisions], their convictions
               must stand.

               Before accepting the defendants’ guilty pleas, the district court was
               required to “determine that there [was] a factual basis” for them, Fed. R.
               Crim. P. 11(b)(3), which it did by accepting the defendants’ respective
               Statements of Offense. In those Statements, the defendants stipulated
               that the substantive offense conduct underlying their respective
               conspiracy convictions consists (beyond such overt acts as traveling to
               rallies through interstate commerce, conducting combat training, and
               buying supplies) of engaging “in violent confrontations,” J.A. 227,
               which is to say “physical conflict,” J.A. 232, with counter-protestors at
               each of the three rallies discussed above. Specifically, the defendants
               admitted to having each (as part of an assemblage of three or more)
               “personally committed multiple violent acts”—including but not limited


                                                    4
            Case 3:20-cv-00150-RNC Document 62 Filed 10/26/20 Page 6 of 8



               to pushing, punching, kicking, choking, head-butting, and otherwise
               assaulting numerous individuals, and none of which “were in self-
               defense”—in Huntington Beach, Berkeley, and Charlottesville. J.A.
               231, 236.

               Such substantive offense conduct qualifies manifestly as “commit[ting]
               any act of violence in furtherance of a riot” within the ordinary meaning
               of § 2101(a)(3), as well “participat[ing] in” and “carry[ing] on a riot”
               within the ordinary meaning of § 2101(a)(2)—three wholly conduct-
               oriented purposes left unscathed by our partial invalidation of the
               statute. By the same token, the defendants’ offenses have manifestly
               nothing to do with speech tending to encourage, promote, or urge others
               to riot; mere advocacy of violence; or any other First Amendment
               activity; as the district court properly found.
Miselis, 972 F.3d at 547 (emphasis added).

       This Court should reach the same conclusion as Miselis. Charter initiated robocalls to the

Plaintiff’s telephones using an ATDS—conduct which had “manifestly nothing to do with” the

collection of government debt—in violation of the TCPA’s robocall restrictions, which were left

“wholly unscathed by [AAPC’s] partial invalidation of the statute.” See id.

                                          CONCLUSION

       For the foregoing reasons and those in Plaintiff’s opposition brief, Defendant’s Motion for

Judgment on the Pleadings should be denied in full.

Dated: October 26, 2020                               Respectfully submitted,

                                                      BURSOR & FISHER, P.A.

                                                      By:    /s/ Philip L. Fraietta
                                                                 Philip L. Fraietta

                                                      Joseph I. Marchese*
                                                      Philip L. Fraietta (pro hac vice)
                                                      888 Seventh Avenue, Third Floor
                                                      New York, New York 10019
                                                      Telephone: (646) 837-7150
                                                      Facsimile: (212) 989-9163
                                                      Email: jmarchese@bursor.com
                                                              pfraietta@bursor.com

                                                      HEDIN HALL LLP
                                                      Frank S. Hedin*
                                                      David W. Hall*
                                                      Four Embarcadero Center, Suite 1400
                                                      San Francisco, California 94104
                                                      Telephone: (415) 766-3534


                                                  5
Case 3:20-cv-00150-RNC Document 62 Filed 10/26/20 Page 7 of 8



                                 Facsimile: (415) 402-0058
                                 Email: fhedin@hedinhall.com
                                        dhall@hedinhall.com

                                 REARDON SCANLON LLP
                                 James J. Reardon, Jr.
                                 45 S. Main Street, 3rd Floor
                                 West Hartford, Connecticut 06110
                                 Telephone: (860) 955-9455
                                 Facsimile: (860) 920-5242
                                 E-Mail: james.reardon@reardonscanlon.com

                                 *Pro Hac Vice Application Forthcoming

                                 Attorneys for Plaintiff and the Putative Class




                             6
         Case 3:20-cv-00150-RNC Document 62 Filed 10/26/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I, Philip L. Fraietta, an attorney, hereby certify that on October 26, 2020, I served the

above and foregoing Plaintiff’s Sur-Reply in Opposition To Defendant’s Motion For Judgment

On The Pleadings on all counsel of record by filing it electronically with the Clerk of the Court

using the CM/ECF system.

                                                         /s/ Philip L. Fraietta
                                                         Philip L. Fraietta
